Case: 12-50484       Document: 00512131055         Page: 1     Date Filed: 01/31/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 31, 2013

                                     No. 12-50484                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



ALAN BECKNELL,

                                                  Plaintiff-Appellant,
v.

LONG TERM DISABILITY PLAN FOR JOHNSON & JOHNSON AND
AFFILIATED COMPANIES,

                                                  Defendant-Appellee.



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:10-CV-155


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Alan Becknell missed time at work because of a back
injury. He sought continued long-term disability benefits from Defendant-
Appellee Long-Term Disability Plan for Johnson & Johnson and Affiliated
Companies (the “plan”). The plan administrator found that Becknell did not
qualify for long-term benefits because he was not “totally disabled” under the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50484     Document: 00512131055     Page: 2   Date Filed: 01/31/2013



                                  No. 12-50484

terms of the plan. The district court found that the plan administrator’s denial
of benefits was not an abuse of discretion. We AFFIRM.
1. Facts and Proceedings
      Alan Becknell injured his back in 1995. After surgery he was able to
return to his job as an engineer at Ethicon, Inc., a Johnson & Johnson company.
The injury recurred in 2007, however, and the resulting leg and back pain
caused Becknell to miss work.
      Becknell received short-term disability benefits through April 2008.
Becknell then applied for, and received, long-term disability (“LTD”) benefits,
demonstrating under the terms of his benefits plan that he was unable to
perform his regular job. After receiving LTD benefits for a year, however,
Becknell had to show under the terms of the plan that he was “totally
disabled”—that is, unable to perform any job—to continue receiving benefits.
      The benefits plan had physical therapist Jimmy Villers and orthopedic
surgeon Clark Race examine Becknell. Villers examined Becknell in April 2009,
finding that he was capable of working full-time in light physical demand
positions. Dr. Race examined Becknell in May 2009, finding that he was capable
of working eight hours a day in a sedentary position.
      Becknell submitted year-old reports from Drs. Paul Foxcroft and Arvo
Neidre. Dr. Foxcroft found that Becknell “is not capable of being on his feet for
8 to 12 hours a day. He would be capable of doing a sitting job for 2 to 4 hours
a day.” He added: “I found no evidence of muscle wasting or other permanent
pathology on physical examination today that would prevent him from being
functional in the future.” Dr. Neidre, Becknell’s surgeon, observed that Becknell
“states that the severe preoperative pain that he had in his leg is gone. He still
has some back pain, though, which is understandable.”            He added that
“hopefully” Becknell would be able to return to work within six months.



                                        2
    Case: 12-50484     Document: 00512131055     Page: 3   Date Filed: 01/31/2013



                                  No. 12-50484

        The plan administrator denied Becknell’s LTD benefits claim in May 2009,
finding that, because Villers and Dr. Race concluded that Becknell could perform
light or sedentary work, he was not “totally disabled from any occupation.” The
plan administrator stated that Becknell’s LTD benefits would terminate in June
2009.
        Becknell appealed, introducing records from doctor of osteopathy Darrell
Herrington.    The records largely concern medications that Dr. Herrington
prescribed Becknell for anxiety, pain, and skin irritations.       Although Dr.
Herrington noted and treated Becknell’s complaints of pain, he relied on Dr.
Neidre’s conclusions regarding the condition of Becknell’s back. Specifically, Dr.
Herrington summarized a June 29, 2009 examination of Becknell by observing
that “[r]egarding musculoskeletal issues, will maintain as current and await
outcome of his next scheduled visit with Dr. Neidre.”
        The plan arranged for orthopedic surgeon William Andrews to review
Becknell’s entire medical file. Dr. Andrews concluded that Becknell was capable
of light-duty work. Dr. Andrews explained that “[Becknell] has done well post-
operatively, with no significant post-op complications. He did well in physical
therapy (PT) and had an [examination] which cleared him for light capacity
work. I see no problems which have occurred since the [examination] which
would preclude such activity.”
        The plan administrator informed Bucknell in August 2009 that, based on
Dr. Andrews’ report, it was upholding its decision to deny benefits. Becknell
again appealed the decision. In support of his appeal, he provided a letter from
Dr. Herrington and an updated report from Dr. Neidre. Dr. Herrington’s letter
explained that “[Becknell] is unable to tolerate sitting, standing, or working at
this time.” Dr. Neidre’s report provided that Becknell is “unable to maintain any
gainful employment at this time, but should be able to hopefully improve to the
point where he can resume some type of work in six months’ time.”

                                        3
    Case: 12-50484     Document: 00512131055       Page: 4   Date Filed: 01/31/2013



                                   No. 12-50484

      The plan administrator had another doctor, Kevin Trangle, review
Becknell’s full medical record. Dr. Trangle concluded that Becknell “has been
capable of light capacity” work and that “[a]s such, it is my professional opinion
he is not totally disabled as defined by the plan and . . . it appears that his usual
job of Facility Engineer falls [within] the light to sedentary category, a position
of which he is educationally and experientially suited.”
      The director of corporate benefits for the Johnson & Johnson Pension
Committee proceeded to issue a final determination letter in December 2009
denying Becknell’s appeal. The letter explained: “Although, there is some
indication that you could not return to a light duty capacity position, the
documentation contains substantial objective evidence to support [the] initial
determination that you were capable of work at a sedentary level, and were no
longer disabled under the terms of the Plan[.]”
      The district court granted summary judgment for the benefits plan,
holding that the plan administrator did not abuse its discretion in denying
Becknell’s claim because there was substantial evidence in the record, in the
form of two treating physicians finding that Becknell could return to work in
some capacity, to support the administrator’s denial of benefits. Becknell
appeals.
2. Standard of Review
      This court reviews a grant of summary judgment de novo, applying the
same standards as the district court. Trinity Universal Ins. Co. v. Emp’rs Mut.
Cas. Co., 592 F.3d 687, 690 (5th Cir. 2010). We therefore affirm the district
court’s grant of summary judgment “if, viewing the evidence in the light most
favorable to the non-moving party, there is no genuine dispute [as] to any
material fact and the movant is entitled to judgment as a matter of law.” U.S.
ex. rel. Jamison v. McKesson Corp., 649 F.3d 322, 326 (5th Cir. 2011).



                                         4
     Case: 12-50484        Document: 00512131055          Page: 5     Date Filed: 01/31/2013



                                        No. 12-50484

3. The Denial of Benefits
       The parties do not dispute that the plan administrator had discretionary
authority to review and decide Becknell’s benefits claims.1 As a result, we
review the plan administrator’s denial of benefits for abuse of discretion. See
Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989); Schexnayder v.
Hartford Life & Accident Ins. Co., 600 F.3d 465, 468 (5th Cir. 2010). This court
has held that a “decision is arbitrary only if ‘made without a rational connection
between the known facts and the decision or between the found facts and the
evidence.’” Meditrust Fin. Servs. Corp. v. The Sterling Chems., Inc., 168 F.3d
211, 215 (5th Cir. 1999) (quoting Bellaire Gen. Hosp. v. Blue Cross Blue Shield
of Mich., 97 F.3d 822, 828-29 (5th Cir. 1996)). “If the plan fiduciary's decision
is supported by substantial evidence and is not arbitrary and capricious, it must
prevail.” Ellis v. Liberty Life Assurance Co. of Boston, 394 F.3d 262, 273 (5th Cir.
2004). “[O]ur review of the administrator’s decision need not be particularly
complex or technical; it need only assure that the administrator’s decision fall
somwhere on a continuum of reasonableness—even if on the low end.” Corry v.
Liberty Life Assurance Co. of Boston, 499 F.3d 389, 398 (5th Cir. 2007) (quoting
Vega v. Nat’l Life Ins. Servs., Inc., 188 F.3d 287, 297 (5th Cir. 1999) (en banc)).
       Here, the plan administrator did not abuse its discretion in denying
Becknell’s benefits claims because there was substantial evidence, in the form
of two treating physicians finding that Becknell could return to work in some
capacity, to support the administrator’s determination. The plain language of
the plan provides that, after receiving LTD benefits for a year, a plan participant


       1
         Article VII of the plan vested the plan administrator with authority to “exercise
discretion in making determinations of fact, interpreting the terms of the Plan, adopting rules
and taking other actions with respect to which it has authority.” The plan also provided the
plan administrator with sole authority to “[e]xercise its discretion to determine eligibility for
benefits, to create and interpret provisions of the Plan and to render conclusive and binding
decisions and determinations based thereon.”

                                               5
    Case: 12-50484     Document: 00512131055      Page: 6   Date Filed: 01/31/2013



                                  No. 12-50484

is ineligible for continued LTD benefits unless the participant is “totally
disabled”—that is, unable to do any job. Villers, the physical therapist, found
that Becknell was capable of working full time in “light” physical demand
positions. Dr. Race, the surgeon, found that Becknell was capable of working
eight hours a day in a sedentary position.        We cannot say that the plan
administrator’s decision to deny benefits on the basis of these conclusions was
“arbitrary and capricious.” See Ellis, 394 F.3d at 273; see also Pylant v. Hartford
Life & Accident Ins. Co., 497 F.3d 536, 540 (5th Cir. 2007) (“[C]ourts have
consistently upheld administrative claim denials where medical evidence
indicates that some limitations would enable the employee to perform sedentary
work.”).
      Becknell argues that the plan administrator abused its discretion because
Becknell’s “own treating physicians thoroughly and unequivocally asserted that
[he] was totally disabled.” However, this court’s precedent does not direct us to
give greater credence to the conclusions of a participant’s physicians than those
chosen by the plan. See Black & Decker Disability Plan v. Nord, 538 U.S. 822,
831 (2003) (“Nothing in [ERISA] . . . suggests that plan administrators must
accord special deference to the opinions of treating physicians. Nor does [ERISA]
impose a heightened burden of explanation on administrators when they reject
a treating physician’s opinion.”). Given the considerable deference we accord a
plan administrator’s decision, see Bruch, 489 U.S. at 115, we cannot say that the
administrator’s choice to credit the conclusions of Villers and Dr. Race, in
conjunction with the reviews of the record undertaken by Drs. Andrews and
Trangle, was an abuse of discretion.
      Becknell also argues that the plan administrator discounted his self-
reported pain levels, but the record indicates that the administrator took into
account Becknell’s pain levels in making its decision. We agree with the district
court’s observation that the “administrative record does make it clear that

                                        6
     Case: 12-50484       Document: 00512131055           Page: 7    Date Filed: 01/31/2013



                                       No. 12-50484

Becknell has an extensive medical history and has suffered from a back
condition that causes him pain and an inability to perform certain activities.”
As the district court found, however, that is not enough under our precedent and
the plain language of the plan, to support a finding that the administrator
abused its discretion.2
       In sum, the plan administrator did not abuse its discretion in denying
Becknell’s benefits claim because there was substantial evidence, in the form of
the conclusions by two treating physicians that he could return to work, that
Becknell was not “totally disabled” under the terms of the plan.
4. Conclusion
       Accordingly, we AFFIRM the district court’s grant of summary judgment.




       2
          To the extent that Becknell is able to show that there is a conflict of interest—the
district found that Becknell submitted no evidence of a conflict—the existence of a conflict is
only one factor in the abuse of discretion analysis, see Metro. Life Ins. Co. v. Glenn, 554 U.S.
105, 117 (2008), and would not change our analysis.

                                               7